Order entered November 19, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01443-CR

                        MELVIN JERMAIN JOHNSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F-11-60284-X

                                          ORDER
        The Court GRANTS the State’s November 5, 2013 motion for extension of time to file

the State’s brief. We ORDER the Clerk of the Court to file the brief tendered as of the date of

this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE